     Case 3:15-cv-01637-JLS-MSB Document 177 Filed 12/04/18 PageID.6803 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10     ROBERT ALEXANDER KASEBERG,                             Case No.: 15-CV-1637 JLS (MSB)
11                                           Plaintiff,
                                                              PRETRIAL AND TRIAL
12     v.                                                     SCHEDULING ORDER
13     CONACO, LLC; TURNER
       BROADCASTING SYSTEM; TIME                              (ECF No. 176)
14
       WARNER, INC.; CONAN O’BRIEN;
15     JEFF ROSS; MIKE SWEENEY; DOES
       1–10, inclusive,
16
                                       Defendants.
17
18          Presently before the Court is the Parties’ Joint Proposed Schedule of Pre-Trial Dates
19    (“Stip.,” ECF No. 176), filed pursuant to the Court’s November 15, 2018 Order. See ECF
20    No. 173 at 18. Pursuant to the stipulation of the Parties, the Court HEREBY SETS the
21    following pre-trial and trial dates:
22                                     Event                                           Date
23     Filing, service, and exchange of memoranda of contentions of fact         January 24, 2019
24     and law, exhibit lists, witness lists, and all other pretrial               at 5:00 p.m.
       disclosures per Civ. L.R. 16.1(f)(2) and Fed. R. Civ. P. 26(a)(3)
25
26     Meeting of counsel and exchange of exhibits per Civ. L.R.                 January 31, 2019
       16.1(f)(4)
27
28

                                                          1
                                                                                  15-CV-1637 JLS (MSB)
     Case 3:15-cv-01637-JLS-MSB Document 177 Filed 12/04/18 PageID.6804 Page 2 of 2


 1        Plaintiff’s exchange of proposed pretrial order per Civ. L.R.                    February 7, 2019
          16.1(f)(6)(a)
 2
 3        Lodging of pretrial order per Civ. L.R. 16.1(f)(6)(b), including                February 14, 2019
 4        objections to any other party’s Fed. R. Civ. P. 26(a)(3) pretrial
          disclosures
 5
 6        Final Pre-Trial Conference                                                      February 21, 2019
                                                                                             at 1:30 p.m.
 7
 8        Hearing on Motions in Limine and Jury Instructions                               March 21, 2019
                                                                                            at 1:30 p.m.
 9
10        Jury Trial begins                                                                  May 28, 2019
                                                                                             at 9:00 a.m. 1
11
12             IT IS SO ORDERED.
13
14    Dated: December 4, 2018
15
16
17
18
19
20
21
22
23
24
      1
25      Because Defendants’ anticipated witnesses will be unavailable in April and early May 2019, they
      requested that a trial date be set the weeks of May 20 or 27, 2019. See Stip. at 1. Plaintiff’s counsel
26    requests that trial be set in April 2019, and is unavailable the weeks of May 6, 13, or 20, 2019. See id. at
      1–2. It therefore appears that the first week that works for all counsel is the week of May 27, 2019,
27    although the Court will be closed that Monday for Memorial Day. See Court Holiday Schedule: 2019
28    Holiday Schedule, https://www.casd.uscourts.gov/Court%20Info/SitePages/Holidays.aspx (last accessed
      Nov. 30, 2018). The Court will impose time limits, to be discussed at the final pre-trial conference.

                                                           2
                                                                                            15-CV-1637 JLS (MSB)
